Case 1:17-cv-02041-RJL Document 155-4 Filed 07/02/21 Page 1 of 7




                Exhibit C
        Case 1:17-cv-02041-RJL Document 155-4 Filed 07/02/21 Page 2 of 7




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 MIKHAIL FRIDMAN, PETR AVEN, and
 GERMAN KHAN,

                 Plaintiffs,
                                                              Civil Case No. 1:17-cv-2041-RJL
         v.

 BEAN LLC a/k/a FUSION GPS, and GLENN
 SIMPSON,

                 Defendants.


        DEFENDANTS’ REVISED ANSWERS TO PLAINTIFFS’ FIRST SET OF
      INTERROGATORIES AND ANSWERS TO PLAINTIFFS’ SECOND SET OF
                          INTERROGATORIES

        Defendants Bean LLC a/k/a Fusion GPS and Glenn Simpson hereby revise their response

to Plaintiffs’ first set of interrogatories, and answer Plaintiffs’ second set of interrogatories, as set

forth below.

        (a) The information in these Answers is not based solely on the knowledge of the executing

party, but includes the knowledge of the executing party’s agents, representatives and attorneys

unless privileged.

        (b) The word usage and sentence structure are those of the attorney and do not purport to

be the exact language of the executing party.

        (c) The disclosure of any documents or information does not constitute an admission by

Defendants that such documents or information are relevant to the Action or admissible in

evidence.




                                                   1
       Case 1:17-cv-02041-RJL Document 155-4 Filed 07/02/21 Page 3 of 7




              https://www.forbes.com/sites/angelauyeung/2019/03/26/russian-billionaire-vs-
              the-us-government-a-look-at-oleg-deripaskas-puzzling-lawsuit/#2f2d7a756a1c

          •   Will Louch et al., “Russia-Linked Buyout Firm Violates Deal With U.S. National
              Security Panel to Sell Stake,” Wall St. J., July 30, 2019,
              https://www.wsj.com/articles/russia-linked-buyout-firm-violates-deal-with-u-s-
              national-security-panel-to-sell-stake-11564479001

          •   Donna Ladd & Nick Judin, “Mississippi Lobbyists, Associates in Thick of Trump’s
              Ukraine-Russia      Web,”     Jackson   Free     Press,     Oct.    2,     2019,
              https://www.jacksonfreepress.com/news/2019/oct/02/mississippi-lobbyists-
              associates-thick-trumps-ukra/

          •   Gregory L. White, “As Russia Squeezes Big Business, a Tycoon Decides to Pick
              a Fight,” Wall St. J., Oct. 28, 2019,
              https://www.wsj.com/articles/SB112856247619561303

        19.    Identify any documents or evidence reflecting or demonstrating that Plaintiffs
had any involvement or participation in an “attempt to interfere in the 2016 U.S. Presidential
election,” as referenced in Paragraph 13.b. of the Affirmative Defenses in the Answer.

       ANSWER: Defendants refer Plaintiffs to the answer to Interrogatory No. 18 and to the
       documents Defendants have produced.

       20.     Identify and describe any information, documents, communications, evidence,
or sources relating to how the headline of CIR 112 (“RUSSIA/US PRESIDENTIAL
ELECTION: KREMLIN-ALPHA GROUP COOPERATION”) relates to the contents of
CIR 112, including any evidence of Plaintiffs’ involvement in interference with the 2016 U.S.
Presidential election.

       ANSWER: Objection. Defendants object to this Interrogatory’s use of the phrase
       “headline of CIR 112,” because it rests on a false premise, namely that CIR 112 has a
       “headline.” Because CIR 112 is an intelligence report, not a news article, it does not contain
       a “headline.” Defendants also object to this Interrogatory because it is vague and unclear,
       as it is not evident what is meant by the request for information “relating to how the
       headline [sic] of CIR 112 … relates to the contents of CIR 112.” Defendants also object on
       the grounds that they are not the author of CIR 112 and to the extent this Interrogatory asks
       for Defendants to speculate as to what Christopher Steele was thinking when he drafted the
       report, the Interrogatory improperly calls for speculation.

       With respect to the remaining unobjectionable portions of the Interrogatory, Defendants
       refer Plaintiffs to Defendants’ Answers to Interrogatories No. 18 and 19.

       21.    Identify and describe all document retention or destruction policies you have
or had in place during the Relevant Period, including all electronic document, e-mail, and
instant message back-up and deletion policies.


                                                39
       Case 1:17-cv-02041-RJL Document 155-4 Filed 07/02/21 Page 4 of 7




       ANSWER: Objection. Defendants object to this Interrogatory because it calls for
       information and the identification of documents that are covered by the attorney-client
       privilege and the attorney work product doctrine. Defendants also object to this
       Interrogatory because it uses a term that is not defined: “Relevant Period.” Defendants
       object to the term “you,” because Plaintiffs define “you” to include “persons or entities
       acting . . . in concert with” the Defendants, but information in the possession, custody, or
       control of persons or entities acting “in concert with” the Defendants is not in Defendants’
       possession, custody, or control and the Defendants therefore cannot provide that
       information.

       As to the non-objectionable portion of the Interrogatory, Defendants provide the following
       answer that does not implicate these privileges:

       Defendants’ work product for clients is the property of the client. At the end of each
       engagement, Defendants return or destroy the work product as directed by the client.

       Upon receipt of any request for information or documents from a third party (e.g., a
       congressional committee), or upon service of notice of a complaint, Defendants received
       and complied with memoranda from counsel, requiring Defendants to preserve documents
       related to the subject matter of the requests and litigation.

       22.   Identify all persons who Defendants intend to call as witnesses at trial, and the
subjects on which each person is expected to testify.

       ANSWER: Objection. Defendants object to this Interrogatory because it seeks premature
       disclosure of witnesses. Defendants’ counsel have not identified witnesses they intend to
       call at trial. Defendants will timely disclose witnesses subject to the Federal Rules, this
       Court’s Local Rules, and the Scheduling Order in this Action.

        23.    Identify (consistent with Instructions H.(v) and (vi)) in Plaintiffs’ Second Set
of Interrogatories any documents responsive to any Interrogatory or Document Request
propounded by the Plaintiffs, or otherwise relevant to any of the issues in this Action, that
were “return[ed] or destroy[ed]” (including work product, memos, source information or
analysis, engagement agreement with Steele or Orbis, etc.) in accordance with the procedure
identified in Response to Interrogatory No. 21.

       ANSWER: Objection. Defendants object to this Interrogatory because it calls for
       information and the identification of documents that are covered by the attorney-client
       privilege and the attorney work product doctrine. Defendants also object to this
       Interrogatory because it is vague and ambiguous, as it does not specify to which of
       Defendants’ clients it refers when it says “that were ‘return[ed] or destroy[ed].’”

       As to the non-objectionable portion of the Interrogatory, Defendants provide the following
       answer that does not implicate the claimed privileges:

       Aside from the following three items, Defendants cannot recall what specific, individual
       documents they had that would have been responsive to any Interrogatory or Document
       Request or relevant to any of the issues in this Action and that “were ‘returne[ed] or
                                               40
       Case 1:17-cv-02041-RJL Document 155-4 Filed 07/02/21 Page 5 of 7




      destroy[ed]’ in accordance with the procedure identified in Response to Interrogatory No.
      21.”

         •   Defendants had a copy of an engagement letter with Orbis and/or Christopher
             Steele. As set forth in Answer to Interrogatory No. 21, such document was the
             property of the client and at the end of the engagement, Defendants regularly
             destroy or return documents to clients. Defendants do not recall whether the
             document was returned to the client or destroyed, and they do not recall the specific
             date in November or December 2016 when the document was returned or
             destroyed. Peter Fritsch can testify regarding these matters.

         •   Defendants had a copy of a memorandum responsive to Document Request No. 26.
             As set forth in Answer to Interrogatory No. 21, such document was the property of
             the client and at the end of the engagement, Defendants regularly destroy or return
             documents to clients. Defendants do not recall whether the document was returned
             to the client or destroyed, and they do not recall the specific date in November or
             December 2016 when the document was returned or destroyed. Peter Fritsch can
             testify regarding these matters.

         •   Defendants had a communication from Orbis transmitting an encrypted copy of
             CIR 112, but they do not recall whether such communication was an e-mail or other
             form of communication. As set forth in Answer to Interrogatory No. 21, such
             document was the property of the client and at the end of the engagement,
             Defendants regularly destroy or return documents to clients. Defendants do not
             recall whether the document was returned to the client or destroyed, and they do
             not recall the specific date in November or December 2016 when the document was
             returned or destroyed. Peter Fritsch can testify regarding these matters.



Dated: May 18, 2020                        By:     /s/ Joshua A. Levy


                                           Joshua A. Levy (D.C. Bar No. 475108)
                                           Rachel M. Clattenburg (D.C. Bar No. 1018164)
                                           LEVY FIRESTONE MUSE LLP
                                           1401 K St. NW, Suite 600
                                           Washington, DC 20005
                                           Tel: (202) 845-3215
                                           Fax: (202) 595-8253
                                           jal@cunninghamlevy.com

                                           Counsel for Defendants




                                              41
Case 1:17-cv-02041-RJL Document 155-4 Filed 07/02/21 Page 6 of 7
        Case 1:17-cv-02041-RJL Document 155-4 Filed 07/02/21 Page 7 of 7




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 18, 2020 the foregoing Answers to Interrogatories were

served via email on counsel of record:


Alan S. Lewis, Esquire
CARTER LEDYARD & MILBURN LLP
2 Wall Street
New York, NY 10005
Tel: (212) 238-8647
Lewis@clm.com

Kim Hoyt Sperduto, Esquire
SPERDUTO THOMPSON PLC
1133 Twentieth Street, NW
Second Floor
Washington, D.C. 20036
Tel: (202) 408-8900
ksperduto@sperdutothompson.com




                                             /s/   Joshua A. Levy_______
                                                       Joshua A. Levy




                                           43
